Citation Nr: 9912921	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  92-54 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability (lumbar strain with degenerative joint disease at 
L4-5, L5-S1), currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for ulcer disease, 
distal esophagitis, and/or small hiatal hernia, claimed as 
secondary to medications taken for the service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from March 1965 to 
December 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a 1989 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this case.

The procedural history of this case has been thoroughly set 
forth in the Board's decision/remand of February 1997.  The 
record now before the Board reflects that the only issues 
that remain in appellate status are as listed on the title 
page of this decision.

An inferred claim is raised by the evidence of record for 
entitlement to service connection on a secondary basis for 
reflux disease (hiatal hernia) due to or the result of the 
appellant's service-connected post traumatic stress disorder 
(PTSD).  This claim is referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  The appellant does not have "pronounced" intervertebral 
disc disease of the lumbar spine manifested by sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

2.  The medical evidence does not show that the appellant 
currently has ulcer disease or distal esophagitis.

3.  The medical evidence does not establish a secondary 
relationship between the appellant's reflux disease (hiatal 
hernia) and his use of pain-relief medications to treat his 
lumbar spine disability.

CONCLUSIONS OF LAW

1.  The lumbar spine disability is no more than 40 percent 
disabling pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
 4.71a, Diagnostic Code 5293 (1998).

2.  The claim of entitlement to secondary service connection 
for ulcer disease, distal esophagitis, and/or small hiatal 
hernia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim:  Lumbar Spine Disability

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected lumbar spine disability.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  See Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1997) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of 
Federal Regulations, Sections 4.40 and 4.45 make clear that 
pain must be considered capable of producing compensable 
disability of the joints); see also Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record) and VAOPGCPREC 36-97 (Dec. 12, 1997) (General 
Counsel extended consideration of sections 4.40 and 4.45 
under the DeLuca holding to disabilities rated under 
Diagnostic Code 5293).

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's lumbar spine disability 
may be in order on three independent bases: (1) pursuant to 
the relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support 
higher ratings pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Ibid.  However, 
the General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2 (1998).  However, the primary 
concern in a claim for an increased evaluation is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Francisco, the United States Court of Veterans 
Appeals (the U. S. Court of Appeals for Veterans Claims on 
and after March 1, 1999) (hereinafter "the Court") stated 
that although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Id. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the medical 
evidence, in particular, the recent VA orthopedic and 
neurologic examinations conducted in June 1998.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than 
the currently assigned 40 percent schedular evaluation for 
the appellant's lumbar spine disability.  In support this 
decision, the Board will address in sequential order the 
criteria listed above in the preceding paragraph.

Relevant Schedular Criteria, Diagnostic Codes 5285, 5286, 
5289, and 5293

The severity of the appellant's back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998).  A rating greater than that which is currently 
in effect (40 percent) for the lumbar spine disability is 
available if there are residuals of a fracture to the 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) (Code 5285); if there is 
complete bony fixation (ankylosis) of the spine, either in a 
favorable or unfavorable angle (Code 5286); if there is 
favorable or unfavorable ankylosis of the lumbar spine (Code 
5289); or if the disability is manifested by "pronounced" 
intervertebral disc syndrome:  persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The currently 
assigned rating of 40 percent under Code 5293 is for 
"severe" intervertebral disc syndrome as manifested by 
recurring attacks of the above-described symptoms, with 
intermittent relief.  With respect to Diagnostic Code 5285, 
cases that fall outside the criteria cited above under that 
code are rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.

The more recent medical evidence of record does not reflect 
clinical findings which support a higher disability 
evaluation pursuant to the above-cited schedular criteria.  
VA recently examined the appellant's back disability for 
compensation purposes in June 1998.  The claims folder was 
made available to the examining orthopedic physician and it 
is clear from review of the report that the examiner reviewed 
the pertinent medical history contained in the claims folder.

The report of the VA orthopedic examination conducted on June 
22, 1998, noted the following subjective complaints:  The 
appellant reported a history of chronic low back pain over 
the years with progressive worsening of his symptoms with the 
passage of time.  He also complained of having related 
problems bending, lifting, twisting, and stooping as well as 
with prolonged sitting, standing or walking.  In addition, he 
described a burning-type pain in his legs, but indicated that 
he experienced good relief of these symptoms since undergoing 
a series of epidural steroid injections.  Evidence in the 
claims file reflects that he received these injections from a 
private physician, Dr. Elzawahry, in July and August 1997.  
Further, the appellant reported that he wore a back brace and 
used a TENS unit, although the TENS unit was not in use at 
the time of the examination because it was broken.

Objectively, clinical findings on the June 1998 VA orthopedic 
examination revealed the following:  The appellant moved 
about the examination room somewhat slowly, cautiously and 
stiffly.  However, he was able to stand erect and no muscle 
spasm was noted.  Additional findings disclosed that he had 
generalized tenderness to palpation over the lower back 
region, and that on range of motion testing he had 55 degrees 
of forward flexion, 30 degrees of extension, 20 degrees of 
lateral flexion bilaterally, and 35 degrees of lateral 
rotation bilaterally.  He had complaints of pain on range of 
motion testing, however, the examiner observed non-organic 
signs of pain as manifested by low back pain with axial 
loading and simulated rotation.  In addition, the examiner 
noted that the appellant had "rather generalized complaints 
[of pain] to palpation over the lumbar spine."  On the basis 
of these findings, the VA orthopedic examiner's diagnostic 
impression was "chronic lumbar syndrome."

In a separate section of the examination report, the examiner 
provided extensive commentary regarding his review of the 
appellant's medical history as contained in the claims file 
in view of the questions posed by the Board in its remand of 
February 1997:

"As far as the DeLuca provisions, [the 
appellant] was noted to have painful 
motion on range of motion testing.  The 
neurologist indicated he had normal 
strength in the lower extremities.  I see 
no evidence of excess fatigability or 
incoordination during the examination 
process.  There was some appropriate 
facial expression indicating pain on 
range of motion testing.  No crepitation 
was noted on range of motion of the back 
nor would any be expected.  There was 
some evidence of 'supra-
tentorial/functional overlay' in that he 
had several non-organic signs as noted in 
the examination report.  I think that 
according to the MRI scan dated 11/96 
[sic] that there is evidence of 
degenerative disc disease and this is 
'clearly stated.'  I think it is more 
likely than not that the degenerative 
disc disease of his lumbar spine is part 
and parcel of a service[-]connected 
lumbosacral strain.  Certainly, I do not 
think one could say this is a separate 
and distinct disability as I know of no 
way to separate these entities, given the 
circumstances. As far as the degree of 
functional impairment attributable to his 
service[-]connected lumbosacral strain, I 
think he would have limitation in his 
ability to bend, lift, or carry.  I think 
prolonged sitting, standing, or walking 
would also likely exacerbate his lower 
back condition.  As far as employment 
activities, he has not worked for several 
years as he is receiving 100% service 
connection for PTSD.  In any event, his 
back condition would cause limitation of 
his employment activities and if he were 
working, he would probably have to 
function in the sedentary work category 
due to his back problems."

In an addendum report, the examiner commented on the results 
of x-ray studies taken of the appellant's lumbar spine on 
June 22, 1998.  Specifically, the x-rays were interpreted as 
revealing normal vertebral body heights and alignment as well 
as normal intervertebral disc space.  Based on these 
findings, the examiner concluded that the x-rays showed no 
abnormalities.

The findings of the neurologist alluded to above were 
contained in the report of a VA fee-basis neurological 
examination conducted by a Dr. M. Shawbitz, M.D., on June 5, 
1998.  Clinical findings on physical examination of the 
appellant by Dr. Shawbitz showed some mild tenderness noted 
in the lumbosacral spine, with straight leg raising negative 
to 90 degrees and deep tendon reflexes at 2/4.  It was also 
noted that the sensory examination was intact to all major 
modalities and that the appellant could perform heel and toe 
walks without difficulty.  Further, motor strength appeared 
to be slow to develop and variable, but for the most part, 
was normal.  Based on these findings, Dr. Shawbitz concluded 
that the examination findings were essentially unchanged 
since he previously examined the appellant in 1994.  
Specifically, the following was noted by Dr. Shawbitz:

[The appellant] continues with a chronic 
low back syndrome, with uncertain 
underlying pathology.  Apparently, his 
MRI [of July 1996] recently had shown 
what could be interpreted, from his 
comments, as some degenerative disk 
disease.  He shows little on his 
examination from a neurological 
standpoint.  No evaluation is being 
ordered.  Essentially he is unchanged.

According to the Rating Schedule, the findings detailed above 
are consistent with a 40 percent under code 5293 for 
"severe" intervertebral disc syndrome as manifested by 
recurring attacks of sciatic neuropathy with characteristic 
pain associated with the diseased lumbar disc spaces shown by 
the July 1996 MRI, with intermittent relief obtained by pain 
relief medications, epidural injections and use of a corset 
brace/TENS unit.  Higher ratings (above 40 percent) are not 
in order pursuant to the schedular criteria as there is no 
medical evidence showing "pronounced" disc disease as 
manifested by demonstrable muscle spasm with little 
intermittent relief.  While the appellant evidently has 
sciatic pain that has remained chronic for many years, it is 
not shown by the extensive medical record that he has ever 
had associated muscle spasm or an inability to obtain at 
least temporary relief of pain symptoms by one or more of the 
means described above.  In addition, as noted on the 1998 VA 
examination, review of the file showed little clinical change 
neurologically between 1994 and 1998.  These findings were 
based specifically on a complete review of the medical 
records in the claims folder by the VA orthopedic examiner 
and by a comparison by Dr. Shawbitz of his neurologic 
examination reports of 1994 and 1998.  Hence, the Board 
concludes that a preponderance of the evidence is against a 
finding that the appellant has "pronounced" disc disease of 
the lumbar spine as that term is defined by VA regulation.

Moreover, higher ratings (above 40 percent) under other 
diagnostic criteria for the spine are clearly not in order as 
the evidence does not show that the lumbar spine disability 
involves (or ever involved, for that matter) abnormal 
mobility requiring a neck brace (Code 5285); complete bony 
fixation (ankylosis) of the spine, either in a favorable or 
unfavorable angle (Code 5286); or favorable or unfavorable 
ankylosis (Code 5289).  Ratings under Codes 5292 (limitation 
of motion of the lumbar spine), and 5295 (lumbosacral strain) 
are not applicable in this case as the maximum ratings under 
those codes are equal to or less than the 40 percent ratings 
currently assigned for his back disability.

Accordingly, the Board concludes that the appellant's 
service-connected lumbar spine disability is appropriately 
rated as 40 percent disabling under Diagnostic Code 5293 for 
severe intervertebral disc disease, as indicated by the 
findings noted on the 1998 VA neurologic and orthopedic 
examinations.

38 C.F.R. §§ 4.40, 4.45 and 4.59

The appellant's complaints of pain in his back do not warrant 
an increased rating above the now assigned 40 percent 
schedular level under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
"additional" range-of-motion loss in the low back due to 
pain on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  Indeed, although it 
was noted on the recent 1998 VA orthopedic examination that 
the appellant had pain, the examiner specifically stated that 
there were also some non-organic factors responsible for his 
pain complaints.  Further, the examiner stated, "I see no 
evidence of excess fatigability or incoordination during the 
examination process."  These medical findings are 
uncontradicted by any other competent evidence rebutting same, 
as therefore, they obviate against establishing proof of 
additional functional impairment under 38 C.F.R. §§ 4.40 and 
4.45.  Moreover, as it appears that most of his pain is 
sciatic in nature, for which he receives ratings reflected of 
"severe" impairment under Code 5293, the Board is not 
persuaded that he has "additional" range of motion loss on 
use or due to the other aforementioned causes.  Although the 
Board is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996).

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in the appellant's lumbar spine that is evidently 
caused by his pain complaints or due to weakness or 
incoordination.

The Board also observes that the medical evidence on file is 
entirely bereft of any findings demonstrating that the 
appellant's lumbar spine disability involves painful motion 
"with joint or periarticular pathology."  Hence, an 
increased or separate rating for this disability under section 
4.59 is not in order.


Rating under other Diagnostic Codes

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 40 
percent rating for the appellant's lumbar spine disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5293 is the most appropriate schedular criteria for the 
evaluation of the appellant's back disability.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Additionally, as with the analysis provided above regarding 
the applicability of 38 C.F.R. §§ 4.40 and 4.45, there is no 
evidence of any "additional disability" associated with x-
ray findings showing degenerative changes in the lumbar spine 
which would require consideration of a separate rating 
pursuant to Diagnostic Code 5003.  The Board believes that to 
provide a separate evaluation for the appellant's 
degenerative changes that were recently added as a part of 
his overall lumbar spine disability, based on the VA 
orthopedic examiner's opinion stated on the June 1998 
examination, would violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14 (1998).  The evaluation of the same 
disability under various diagnoses is to be avoided under 
38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Appellant's contentions

The appellant's contentions on appeal have been accorded 
careful and compassionate consideration; however, the Board 
concludes that the recent medical findings discussed above 
are more probative of the current level of disability.  See 
Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA neurologic and 
orthopedic examinations are consistent with the appellant's 
medical history, described in detail above, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  The appellant is not shown to be 
qualified to render a medical diagnosis or opinion.  Hence, 
his views as to the etiology of his pain complaints and/or 
the extent of functional impairment in his back are 
specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's back disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation in this case for this disability, it does not 
appear that the appellant has an "exceptional or unusual" 
disability of the lumbar spine.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for either his lumbar spine disability.  Thus, 
in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above that now 
assigned, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 55.

II.  Secondary Service Connection Claim

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  Caluza, 7 Vet. App. at 506; see also Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Applicable regulatory authority provides that a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).

The pertinent facts in this case are as follows:  VA 
outpatient reports dated in July 1985 indicated that the 
appellant was treated for stomach pains and it was 
recommended that he have an upper gastrointestinal (GI) 
series to evaluate his condition.  The recommended upper GI 
was conducted in November 1985 and the study showed that he 
had duodenitis.  Thereafter, the record reflects that the 
appellant was taking Zantac and Mylanta for epigastric pain 
and a hiatal hernia during a period of VA hospitalization for 
his PTSD in March/April 1986.  The claim on appeal was 
initiated in July 1990 when the appellant submitted a letter 
from a Dr. B. E. Parrish, M.D., dated April 16, 1990.  Dr. 
Parrish stated that he had been treating the appellant since 
March 1990 for antral gastritis, post bulbar duodenitis and 
an active duodenal ulcer.  Dr. Parrish further stated that at 
the time of the appellant's initial visit he was taking 
Naprosyn at a dose of 250 mg. bid.  Medical records on file 
reflect that the appellant was taking the Naprosyn for 
treatment of his service-connected lumbar spine disability.  
Regarding his use of this medication, Dr. Parrish stated, 
"It is my opinion that this medication contributed to the 
development of the above conditions.  All of [the 
appellant's] symptomatology developed after he began using 
Naprosyn and therefore there is no evidence that a pre-
existing ulcer disease was present."

In connection with his claim, the appellant was afforded a VA 
gastro-intestinal examination in August 1990.  Clinical 
evaluation resulted in a diagnosis of antral gastritis, post 
bulbar duodenitis and duodenal ulcer.  The examiner 
specifically noted that the appellant had discontinued using 
Naprosyn because it was bothering his stomach.

Following the Board's remand of July 1992, the appellant was 
examined by a private gastroenterologist on a fee-basis VA 
examination in August 1992.  Based on the appellant's medical 
history and the results of his clinical evaluation, the 
examiner, Dr. D. N. Schwartz, M.D., offered the following 
opinion:

" I am asked to render an opinion as to 
whether or not this patient's 
gastrointestinal condition is service 
connected.  The patient's present 
condition which is distal esophagitis 
associated with gastroesophageal reflux 
is felt to arise as a result of 
dysfunction of the lower esophageal 
sphincter.  Unlike gastric ulcer or 
duodenal ulcer I do not believe that this 
is a result of the use of non-steroidal 
anti-inflammatory drugs.  In addition the 
patient has not received the Naprosyn for 
a number of years, thus I think there is 
no support for blaming the continuing 
distal esophagitis on the use of 
Naprosyn." 

The record reflects that the above-cited diagnosis made By 
Dr. Schwartz in August 1992, distal esophagitis associated 
with gastroesophageal reflux, was confirmed on a subsequent 
fee-basis examination conducted by a Dr. P. N. Rao, M.D., in 
January 1994, and as shown on the reports of endoscopy 
studies taken by a Dr. Albares in 1993 and by Dr. Rao in 
1994.  Dr. Rao specifically noted in his examination report 
of January 1994 that the appellant had a "remote" history 
of a peptic ulcer.

Finally, all of the aforementioned medical evidence as well 
as the appellant's entire claims file were reviewed by a VA 
examiner in June 1998 in conjunction with a VA stomach, 
duodenum, and peritoneal adhesions examination.  Based on a 
review of the records and the clinica evaluation, the 
examiner diagnosed a small hiatal hernia as seen by an upper 
GI series.  The examiner added that an endoscopy conducted in 
1997 showed healing of what appeared to be past ulcers of the 
distal esophagus.  The examiner stated that no ulcers or 
erythema were seen in the lower esophagus.  Further, the 
examiner added that examination of the stomach was normal by 
the aforementioned 1997 endoscopy and that therefore, a 
current diagnosis of distal esophagitis could not be made.

Regarding the etiology of the appellant's stomach condition 
relative to the use of non-steroidal anti-inflammatory 
medications (NSAIDs), the VA examiner offered the following 
medical opinion:

" The question at hand however is if the 
use of NSAIDs cause him to have reflux.  
This is very questionable and I really 
hav[e] no way of knowing that because 
many people have reflux who have never 
taken NSAID drugs.  Furthermore, this man 
is being treated for [PTSD] and other 
psychiatric problems that in itself can 
cause gastrointestinal dysfunction.  He 
is being treated for that condition with 
medication.  The information that you 
give me also raises the question of Dr. 
Schwart[z's] [opinion] 'that the 
appellant's condition, distal esophagitis 
[with] gastroesophageal reflux disorder, 
was the result of dysfunction of the 
lower esophageal sphincter.'  As noted, 
at the last endoscopic examination, there 
was no evidence of distal esophagitis.  
However, I agree that distal esophagitis 
and refluxing are due to disturbances of 
the function of the lower esophageal 
sphincter.

Finally, I conclude that there is no 
ulcer disease present, though there have 
been ulcers established by scars and x-
rays in the past, thought to be due to 
the use of NSAID drugs.  At the present 
time, he does indeed have reflux and I 
have addressed what I believe to be the 
cause of that condition and also stated 
that his [PTSD] can be a[n] aggravator of 
his gastrointestinal dysmotility.  This 
in turn will cause reflux."

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of secondary service connection well grounded for the 
gastrointestinal disabilities listed on the title page of 
this decision.  Caluza, 7 Vet. App. 498.  Based on clinical 
findings and medical opinion reported on the June 1998 VA 
stomach examination, the appellant does not currently have 
ulcer disease or distal esophagitis.  Hence, the first 
element of a well-grounded claim, medical evidence showing a 
current disability, is not established with regard to these 
conditions.  Further, with regard to the appellant's reflux 
disease, the aforementioned VA examination of June 1998 
clearly indicates that it is not related to the use of NSAIDs 
taken for his lumbar spine disability.  The medical opinion 
entered on that examination is supported by the balance of 
the evidence, specifically, Dr. Schwartz's medical opinion of 
August 1992.  The medical opinion of Dr. Parrish does not 
well ground this claim because that opinion only linked the 
presence of ulcer disease to the appellant's use of Naprosyn.  
As detailed above, the appellant discontinued using Naprosyn 
in 1990 and he does not presently have ulcer disease.  Hence, 
there is no competent medical evidence which provides a 
nexus, as reflected by medical diagnosis or opinion, showing 
a secondary relationship between his use of NSAIDs in the 
past any current gastrointestinal disorder. Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996) (with respect to medical 
nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim).

The Board has considered the appellant's contentions; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
lay assertions will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92, Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); and Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim is 
not well grounded, VA is under no duty to provide the veteran 
with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim plausible or well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  The Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, the Board must deny the appellant's claim of 
service connection for ulcer disease, distal esophagitis, 
and/or small hiatal hernia, claimed as secondary to 
medications taken for the service-connected low back 
disability, as not well grounded.



ORDER

An increased rating above 40 percent for the lumbar spine 
disability is denied.

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection on a secondary basis for 
ulcer disease, distal esophagitis, and/or small hiatal hernia 
is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

